DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,908,723. Although the claims at issue are not identical, they are not patentably distinct from each other. Below the Examiner numbered each limitation to point to the corresponding limitation in the U.S. Patent.
Application 17/723344
U.S. Patent 10,908,723
1. A touch sensor comprising: 

2a base layer; 

31) an insulating layer disposed on the base layer, 2) the insulating layer comprising a first 4surface facing the base layer and a second surface opposite to the first surface; 

s3) first touch electrodes disposed directly on the second surface of the insulating layer, 4) each 6of the first touch electrodes comprising a first opening; and 

75) a conductive member comprising: 

86) conductive lines disposed in the first openings of the first touch electrodes, respectively, 7) the conductive lines disposed 9directly on the second surface of the insulating layer; and 

108) a first connection line connecting adjacent  conductive lines in a first 11direction; 

129) wherein the first connection line is disposed between the base layer and the first surface 13of the insulating layer.
1. A touch sensor comprising: 

a base layer; 

first touch electrode members, each of the first touch electrode members comprising: 

first touch electrodes arranged on the base layer along a first direction and electrically connected to each other along the first direction, and a first connection portion connecting two of the first touch electrodes neighboring each other along the first direction; and 

4) first openings, each of the first touch electrodes comprising one of the first openings; 

second touch electrode members, each of the second touch electrode members comprising: 

second touch electrodes arranged on the base layer along a second direction and electrically connected to each other along the second direction, the second direction intersecting the first direction, and a second connection portion connecting two of the second touch electrodes neighboring each other along the second direction; and 

5) a strain gauge comprising rows of resistance lines arranged along the second direction, each of the rows of resistance lines comprising: 

8) resistance lines arranged in the first direction and electrically connected to each other along the first direction, 2Application No.: 16/560,318 Reply dated July 22, 2020 Response to Office Action of April 29, 2020 

wherein each of the first touch electrode members are arranged and spaced apart from each other along the second direction, 

6) wherein the resistance lines are located in the first openings, respectively, 

wherein two neighboring rows of resistance lines are electrically connected to each other, 

8) wherein the strain gauge further comprises a first connection line connecting two neighboring resistance lines in the same row of resistance lines, 

1) wherein the touch sensor further comprises an insulating layer disposed on the base layer, 2) the insulating layer including a first surface facing the base layer and a second surface opposite to the first surface, 

9) wherein one of the first connection portion and the second connection portion is disposed between the first surface of the insulating layer and the base layer, 

wherein the other one of the first connection portion and the second connection portion is disposed directly on the second surface of the insulating layer, and 

wherein 3) the first touch electrodes, the second touch electrodes and 7) the resistance lines are disposed directly on the second surface of the insulating layer.


It is clear that all the elements of the application claim 1 is to be found in U.S. Patent claim 1 (as the application claim 1 fully encompasses patent claim 1). The difference between the application claim 1 and the U.S. Patent claim 1 lies in the fact that the U.S. Patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the U.S. Patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the U.S. Patent, it is not patentably distinct from claim 1 of the U.S. Patent.

With respect to dependent claims 2-12 and 14-16:
Claim 2 is not specifically related to any claims in the U.S. Patent.
Claim 3 is related to Claim 1 of U.S. Patent.
Claim 4 is related to Claim 5 of U.S. Patent.
Claim 5 is related to Claim 1 of U.S. Patent.
Claim 6 is related to Claim 1 of U.S. Patent.
Claim 7 is related to Claim 7 of U.S. Patent.
Claim 8 is related to Claim 14 of U.S. Patent.
Claim 9 is related to Claim 14 of U.S. Patent.
Claim 10 is related to Claim 14 of U.S. Patent.
Claim 11 is related to Claim 14 of U.S. Patent.
Claim 12 is related to Claim 24 of U.S. Patent.
Claim 14 is related to Claim 29 of U.S. Patent.
Claim 15 is not specifically related to any of the claims in the U.S. Patent.
Claim 16 is related to Claim 5 of U.S. Patent.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,307,699 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Below the Examiner highlighted the differences between the two claims being “conductive member” and “conductive lines” with “stain gauge” and “resistance lines”.
Application 17/723344
U.S. Patent 11,307,699
1. A touch sensor comprising: 

2a base layer; 

31) an insulating layer disposed on the base layer, 2) the insulating layer comprising a first 4surface facing the base layer and a second surface opposite to the first surface; 

s3) first touch electrodes disposed directly on the second surface of the insulating layer, 4) each 6of the first touch electrodes comprising a first opening; and 

75) a conductive member comprising: 

86) conductive lines disposed in the first openings of the first touch electrodes, respectively, 7) the conductive lines disposed 9directly on the second surface of the insulating layer; and 

108) a first connection line connecting adjacent  conductive lines in a first 11direction; 

129) wherein the first connection line is disposed between the base layer and the first surface 13of the insulating layer.
1. A touch sensor comprising: 

2a base layer; 

31) an insulating layer disposed on the base layer, 2) the insulating layer comprising a first 4surface facing the base layer and a second surface opposite to the first surface; 

s3) first touch electrodes disposed directly on the second surface of the insulating layer, 4) each 6of the first touch electrodes comprising a first opening; and 

75) a strain gauge comprising: 

86) resistance lines disposed in the first openings of the first touch electrodes, respectively, 7) the resistance lines disposed 9directly on the second surface of the insulating layer; and 

108) a first connection line connecting adjacent  resistance lines in a first 11direction; 

129) wherein the first connection line is disposed between the base layer and the first surface 13of the insulating layer.


It is clear that all the elements of the application claim 1 is to be found in U.S. Patent claim 1 (as the application claim 1 fully encompasses patent claim 1). The difference between the application claim 1 and the U.S. Patent claim 1 lies in the fact that the U.S. Patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the U.S. Patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the U.S. Patent, it is not patentably distinct from claim 1 of the U.S. Patent.

With respect to dependent claims 2-12 and 14-16:
Claim 2 is related to Claim 2 of U.S. Patent.
Claim 3 is related to Claim 3 of U.S. Patent.
Claim 4 is related to Claim 3 of U.S. Patent.
Claim 5 is related to Claim 5 of U.S. Patent.
Claim 6 is related to Claim 6 of U.S. Patent.
Claim 7 is related to Claim 7 of U.S. Patent.
Claim 8 is related to Claim 8 of U.S. Patent.
Claim 9 is related to Claim 9 of U.S. Patent.
Claim 10 is related to Claim 10 of U.S. Patent.
Claim 11 is related to Claim 11 of U.S. Patent.
Claim 12 is related to Claim 12 of U.S. Patent.
Claim 14 is related to Claim 14 of U.S. Patent.
Claim 14 is related to Claim 15 of U.S. Patent.
Claim 16 is related to Claim 16 of U.S. Patent.

If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between the Application 17/723344 and US Patents 10,908,723 B2 and 11,307,699 B2.
Then, the Examiner respectfully requests Applicant to provide a terminal disclaimer between Application and U.S. Patents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (US 2014/0168138 A1).

Claim 1, Kuo (Fig. 1-7) discloses a touch sensor (Fig. 1) comprising: 
2a base layer (30; Fig. 2-4; wherein discloses a second substrate); 
3an insulating layer (14 and 18; Fig. 2-4; wherein discloses a first and second insulation layer) disposed on the base layer (30; Fig. 2-4), the insulating layer (14 and 18; Fig. 2-4; wherein discloses a first and second insulation layer) comprising a first 4surface facing the base layer (14 and 18; Fig. 2-4; wherein discloses a first and second insulation layer comprises a surface that faces the base layer) and a second surface opposite to the first surface (14 and 18; Fig. 2-4; wherein discloses a first and second insulation layer comprises a surface that is opposite the base layer); 
sfirst touch electrodes (121; Fig. 1-3 and 5; wherein discloses first sensing pads) disposed directly on the second surface of the insulating layer (14; Fig. 2), each 6of the first touch electrodes (121; Fig. 1 and 2) comprising a first opening (121A; Fig. 1 and 4; wherein discloses first openings); and 
7a conductive member (12D and 162B; Fig. 1 and 2; wherein discloses adjusting electrodes 12D are electrically connected to a fixed voltage or ground; Paragraph [0025]) comprising: 
8conductive lines (12D; Fig. 1 and 2) disposed in the first openings (121A; Fig. 1 and 4) of the first touch electrodes (121; Fig. 1 and 4), respectively (Fig. 1), 9the conductive lines (12D; Fig. 1 and 2) disposed directly on the second surface of the insulating layer (14; Fig. 2); and 
10a first connection line (162B; Fig. 3) connecting adjacent conductive lines (12D; Fig. 3) in a first direction (D1; Fig. 1), 
iiwherein the first connection line (162B; Fig. 3) is disposed between the base layer (30; Fig. 3) and the first surface 12of the insulating layer (14; Fig. 3).  

1Claim 2, Kuo (Fig. 1-7) discloses wherein the first connection line (162B; Fig. 3) overlaps at least 2two of the first touch electrodes (121; Fig. 1 and 4) in a plan view (Fig. 1).  

1Claim 3, Kuo (Fig. 1-7) discloses further comprising: 
2a second connection line (162B; Fig. 1; wherein figure shows third bridge lines formed in a cross shape) connecting adjacent conductive lines (12D; Fig. 1) in a second direction (D2; Fig. 1), the 3second direction (D2; Fig. 1) intersecting the first direction (D1; Fig. 1), 
4wherein the second connection line (162B; Fig. 3) is disposed between the base layer (30; Fig. 3) and the first surface of the insulating layer (14; Fig. 3).  

66	Claim 4, Kuo (Fig. 1-7) discloses wherein the first touch electrodes (121; Fig. 5) and the conductive lines (12D; Fig. 5) are formed of a same material (12; Fig. 5; Paragraph [0020]; wherein discloses a first patterned conductive layer which is comprised of 121 and 12D made of the same material).  

1Claim 5, Kuo (Fig. 1-7) discloses further comprising: 
2a first connection portion (121B; Fig. 1 and 5) connecting adjacent first touch electrodes (121; Fig. 2) in the first direction (D1; Fig. 1), 3and 
4wherein the first connection portion (121B; Fig. 1, 4, and 5) is disposed directly on the second surface of the sinsulating layer (14; Fig. 4).  

1Claim 6, Kuo (Fig. 1-7) discloses further comprising: 
2second touch electrodes (122; Fig. 1 and 2) disposed directly on the second surface of the insulating layer (14; Fig. 4); 3and 
4a second connection portion (161B; Fig. 2) connecting adjacent second touch electrodes (122; Fig. 2) in the second sdirection (D2; Fig. 1).  

1Claim 7, Kuo (Fig. 1-7) discloses wherein the second connection portion (161B; Fig. 5) is disposed 2between the base layer (30; Fig. 2) and the first surface of the insulating layer (14; Fig. 2).  

1Claim 8, Kuo (Fig. 1-7) discloses wherein each of the second touch electrodes (122; Fig. 1 and 2) 2comprises a second opening (122A; Fig. 2), 
3wherein the touch sensor further comprises conductive patterns (12D; Fig. 1 and 2) disposed in the second openings (122A; Fig. 1 and 2) of the second touch electrodes (122; Fig. 1 and 2), respectively (Fig. 1), and 67

wherein each of the conductive patterns (12D; Fig. 1 and 2) is different from each of the conductive lines (162B; Fig. 3) in a plan view (Fig. 1).  

2Claim 9, Kuo (Fig. 1-7) discloses wherein the conductive patterns (12D; Fig. 2-5) are disposed directly 3on the second surface of the insulating layer (14; Fig. 2-5).  

1Claim 10, Kuo (Fig. 1-7) discloses wherein the conductive patterns (12D; Fig. 2-5) are spaced apart (122A; Fig. 2) 2from the second touch electrodes (122; Fig. 1 and 2).  

1Claim 11, Kuo (Fig. 1-7) discloses wherein the first touch electrodes (121; Fig. 5), the second touch 2electrodes (122; Fig. 5), the conductive lines (162B; Fig. 3; Paragraph [0022]; wherein discloses patterned conductive layer 16 may also be a patterned transparent conductive layer) and the conductive patterns (12D; Fig. 5) are formed of a same material (Paragraph [0020]; wherein discloses made of transparent conductive material).  

1Claim 12, Kuo (Fig. 1-7) discloses wherein each of the second touch electrodes (122; Fig. 1-3) 2comprises a second opening (122A; Fig. 1-3), 
3wherein the conductive lines (12D; Fig. 1-3) are disposed in the second openings (122A; Fig. 1-3) of the second touch 4electrodes (122; Fig. 1-3), respectively (Fig. 1).  

1Claim 13, Kuo (Fig. 1-7) discloses a display device (Paragraph [0007]; wherein discloses a touch display panel) comprising: 
2a base substrate (30; Fig. 2-4 and 7); 
3a light emitting element (32 and 40; Fig. 7; Paragraph [0034]; wherein discloses an OLED) disposed on the base substrate (30; Fig. 7); 
4an inorganic layer (18; Fig. 7; Paragraph [0023]; wherein disclose second insulation layer may include “inorganic insulation layer”) disposed on the light emitting element (32 and 40; Fig. 7; Paragraph [0034]; wherein discloses an OLED); 
san insulating layer (14; Fig. 7) disposed on the inorganic layer (18; Fig. 7), the insulating layer (14; Fig. 17) including a first surface (14; Fig. 7; wherein discloses a first insulation layer comprises a surface that faces the second insulation layer) facing the inorganic layer (18; Fig. 7) and a second surface opposite to the first surface (14; Fig. 7; wherein discloses a first insulation layer comprises a surface that is opposite the second insulation layer); 68

touch electrodes (121 and 122; Fig. 1-5) disposed directly on the second surface of the insulating layer (14; Fig. 2-4), each of the touch electrodes (121 and 122; Fig. 1-5) comprising an opening (121A and 122A; Fig. 2-4); and 
9a conductive member (12D and 162B; Fig. 1-4) comprising: 
10conductive lines (12D; Fig. 1-4) disposed in the openings (121A and 122A; Fig. 1-5) of the touch electrodes (121 and 122; Fig. 1-5), respectively (Fig. 1), the 11conductive lines (12D; Fig. 2-4) disposed directly on the second surface of the insulating layer (14; Fig. 2-4); 
12a first connection line (162A; Fig. 1 and 3) connecting adjacent conductive lines (12D; Fig. 1 and 3) in a first direction (D1; Fig. 1); and 
13a second connection line (162A; Fig. 1 and 3) connecting adjacent conductive lines (12D; Fig. 1 and 3) in a second direction (D2; Fig. 1 and 3), the 14second direction (D2; Fig. 1) intersecting the first direction (D1; Fig. 1), 
iswherein the first connection line (162A; Fig. 1 and 3) and the second connection line (162A; Fig. 1 and 3) are disposed between the 16inorganic layer (18; Fig. 3) and the first surface of the insulating layer (14; Fig. 3).  

1Claim 14, Kuo (Fig. 1-7) discloses further comprising: 
2an organic layer (40; Fig. 7; Paragraph [0023]; wherein discloses an organic luminescent material layer) disposed between the light emitting element (32; Fig. 7) and the inorganic layer (18; Fig. 7).  

1Claim 15, Kuo (Fig. 1-7) discloses wherein the touch electrodes (121 and 122; Fig. 1-5) have a mesh 2structure (Paragraph [0033]; wherein discloses first and second sensing pads may respectively comprise metal meshed electrodes).  

1Claim 16, Kuo (Fig. 1-7) discloses wherein the touch electrodes (121 and 122; Fig. 1-5) and the conductive lines (12D; Fig. 1-5) are formed of a same material (Paragraph [0020]; wherein discloses made of transparent conductive material).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/29/2022